USCA11 Case: 20-12595    Date Filed: 03/02/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12595
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:11-cr-00008-WKW-WC-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ANTHONY DARELL TALLIE,
a.k.a. Pokie,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                              (March 2, 2021)

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12595       Date Filed: 03/02/2021    Page: 2 of 2



      J.D. Lloyd, appointed counsel for Anthony Tallie in this appeal from the

denial of Tallie’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals that we lack jurisdiction, as the appeal is moot, counsel’s

motion to withdraw is GRANTED, and Tallie’s appeal is DISMISSED.




                                          2